Citation Nr: 0728835	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
status post gastrectomy, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied an increased rating for peptic ulcer 
disease, status post gastrectomy, currently evaluated as 40 
percent disabling.  In August 2006, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of that hearing is of record.

The Board remanded this case for additional development in 
December 2006.  As all of the requested development has not 
been accomplished, the appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In the December 2006 remand, the Board directed the RO to 
provide a medical opinion on whether there was a 50 percent 
probability or greater that the veteran's anemia and/or 
weight loss was a result of his service-connected peptic 
ulcer disease or the veteran's chronic alcohol abuse.  The 
examiner also was asked to state whether the veteran 
currently experiences hypoglycemic symptoms associated with 
his peptic ulcer disease, and address exacerbations of the 
veteran's gastroenterological disability, as well as the 
state of his health during remissions.  A January 2007 VA 
examination report shows the veteran had post-prandrial 
symptoms of gastric surgery, including daily nausea and a 
history of vomiting and diarrhea less than weekly.  He had 
signs of significant weight loss or malnutrition but also 
reportedly ate, at most, two meals a day and sometimes not at 
all.  On upper gastrointestinal series, the examiner noted 
post-operative changes in the region of the gastrectomy 
junction and post-operative changes compatible with previous 
distal/partial gastrectomy.  No ulcer disease or persistent 
filling defects were identified.  

Even though the examiner noted that there was no ulcer 
disease identified, he listed the veteran's post-prandial 
symptoms of gastric surgery, including nausea, vomiting, and 
diarrhea and noted that there were post-operative changes in 
the region of the gastrectomy junction.  It is not clear, 
however, whether the veteran's weight loss is related to his 
service-connected peptic ulcer disease status post 
gastrectomy or other etiology, including chronic alcohol 
abuse, as the examiner did not answer the question posed to 
him.  The examiner also did not address any hypoglycemic 
symptoms or exacerbations associated with the veteran's 
gastroenterological disability.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case is mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for another 
gastroenterological examination to 
determine the current severity of his 
service-connected peptic ulcer disease, 
status post gastrectomy.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's report 
should set forth all current complaints, 
findings, and diagnoses including, 
specifically:

(a) Providing an opinion as to whether the 
veteran is currently anemic, and, if so, 
whether there is a 50 percent probability 
or greater that the anemia is the result 
of his service-connected peptic ulcer 
disease status post gastrectomy, or 
whether it is more likely related to 
chronic alcohol abuse.

(b) Providing an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's weight loss 
since his gastrectomy is the result of or 
is related to his service-connected peptic 
ulcer disease, or whether it is more 
likely related to poor nutrition as a 
result of chronic alcohol abuse.

(c) Determining whether the veteran 
currently experiences hypoglycemic 
symptoms associated with his peptic ulcer 
disease status post gastrectomy.

(d) Addressing exacerbations of the 
veteran's gastroenterological disability 
and the state of his health during 
remissions.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



